                                                                                                           E-FILED
                                                                               Monday, 25 March, 2019 09:19:56 AM
                                                                                     Clerk, U.S. District Court, ILCD

                                               IN THE
                                    UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF ILLINOIS
                                        SPRINGFIELD DIVISION

MONICA LYNN BARRY,

           Plaintiff,
                                                                  Case No. 1:14-cv-03199-MMM-TSH
           v.

ILLINOIS DEPARTMENT OF
CORRECTIONS,

           Defendant.


                                                         ORDER
           Now before the Court are the Plaintiff, Monica Barry’s, Petition for Attorney’s Fees and

Costs (D. 78) and Motion for Bill of Costs (D. 79). 1 The Defendant, the Illinois Department of

Corrections (“IDOC”) objects to both. (D. 82). For the reasons set forth below, the Plaintiff’s

Petition and Motion are GRANTED in part and DENIED in part.

                                                     BACKGROUND
           The background of this case has been detailed in prior orders. What follows are portions

of the background relevant to the pleadings presently before the Court.

           The Plaintiff filed the instant suit in July 2014. (D. 1). Ultimately, she alleged violations

of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et. seq., and Title

VII, 42 U.S.C. § 2000e, et seq. (D. 13 at pg. 1). Her claims involved a common core set of

facts.

           In July 2018, the Court presided over the Plaintiff’s jury trial. After the Plaintiff

presented her case, the Court ruled that her Title VII claim failed as a matter of law. (D. 87 at



1
    Citations to the Docket in this case are abbreviated as “D. __.”

                                                             1
pg. 7). The jury subsequently found for the Plaintiff on her ADA claim and awarded her

$150,000 in compensatory damages for mental/emotional pain and suffering. (D. 71).

       The Plaintiff filed a Motion for Back Pay shortly after trial concluded (D. 73), asserting

that she was entitled to damages in excess of $550,000 and a total judgment of more than

$700,000. Id. at pp. 2-11. The Court granted the Motion in part, denied it in part, and found it

moot in part, awarding her $159,970 in back pay, $134,853 in front pay, $17,277.86 in other

benefits, and $8,798.39 in prejudgment interest. (D. 76). Shortly thereafter, the Plaintiff filed

the instant Petition and Motion, arguing that she is entitled to recover $108,375 in reasonable

attorney fees and $1,536.11 in costs. (D. 78); (D. 79).

                                      STANDARD OF REVIEW

       Once a plaintiff has obtained a judgment on an ADA claim, the Court may, “in its

discretion,” allow the plaintiff to recover “a reasonable attorney’s fee, including litigation

expenses, and costs.” 42 U.S.C. § 12205; Buckhannon Bd. and Care Home, Inc. v. West Virginia

Dept. of Health and Human Resources, 532 U.S. 598, 601 (2001). Critical in determining the

reasonableness of a fee recovery is “the degree of success” the prevailing party obtained at trial.

Hensley v. Eckerhart, 461 U.S. 424, 436 (1983).

       Ultimately, “where the plaintiff achieved only limited success, the district court should

award only that amount of fees that is reasonable in relation to the results obtained.” Id. at 440.

Time spent on unrelated contentions stemming from the same set of facts and based on related

legal theories which were ultimately unsuccessful are not subject to automatic dismissal.

Spanish Action Comm. of Chicago v. City of Chicago, 811 F.2d 1129, 1133 (7th Cir. 1987). “If a

district court elects to reduce a fee award, it must ‘provide a concise but clear explanation of its




                                                  2
reasons.’” Baier v. Rohr-Mont Motors, Inc., 175 F.Supp. 3d 1000, 1019 (N.D. Ill. 2016) (citing

Small v. Richard Wolf Med. Instruments Corp., 264 F. 3d 702, 708 (7th Cir. 2001)).

       Generally, “costs—other than attorney’s fees—should be allowed to the prevailing

party.” FED. R. CIV. P. 54(d)(1). The presumption is in favor of the prevailing party recovering

the cost; the losing party bears the burden of affirmatively demonstrating that a cost is

inappropriate. Beamon v. Marshall & Ilsley Tr. Co., 411 F. 3d 854, 864 (7th Cir. 2005). Courts

are required to determine: “(1) whether the cost imposed on the losing party is [statutorily]

recoverable and (2) if so, whether the amount assessed for that item was reasonable[]” before

awarding costs. Hillmann v. City of Chicago, 2017 WL 3521098, *2 (N.D. Ill.) (citing Majeske

v. City of Chicago, 218 F. 3d 816, 824 (7th Cir. 2000)). “[D]istrict courts enjoy wide discretion

in determining and awarding reasonable costs.” Id. (citing Northbrook Excess & Surplus Ins.

Co. v. Procter &Gamble Co., 924 F. 2d 633, 642 (7th Cir. 1991)).

                                              ANALYSIS

                                                   I.

       The Plaintiff’s claims are based on her constructive discharge from employment with the

Defendant. She alleged two claims, gender discrimination and failure to accommodate her

disability. The allegations are based on separate legal theories but stem from the same timeline

of events involving the same people and places. The evidence the Plaintiff presented at trial only

entitled her to a verdict on her disability claim. She claims, however, that she is entitled to the

full amount of her attorney fees. (D. 78). The Defendant argues this amount should be reduced

by at least 33%, due to the Plaintiff’s limited success at trial. (D. 82 at pp. 2-5).

       The parties do agree that the standard articulated in Hensley is appropriate here and that

the attorneys’ rates themselves are acceptable. (D. 78 at pp. 4-6); (D. 82 at pp. 2-3). They



                                                   3
dispute the extent of the recovery to which the Plaintiff is entitled. The Defendant aptly

highlights that the Plaintiff should not recover attorney fees related to the pursuit of her gender

discrimination claim. Id. at pp. 4-5. The Plaintiff’s request is supported with documentation.

(D. 78-1); (D. 78-2 at pp. 15-21). In light of her failure to obtain a favorable verdict for half of

her claims, the Court finds that a reduction is appropriate.

       The distinct legal theories pursued by the Plaintiff require a reduction in the attorney fees

she seeks. A complete recovery would reimburse her for claims for which she was not

successful at trial, running counter to the applicable statue, 42 U.S.C. § 12205. The Court cannot

determine from the record precisely which attorney fees were exclusively part of the Plaintiff’s

gender discrimination claim and which were exclusively part of her ADA claim. The Court is

conscious, however, of the inevitable fact that a significant portion of the time invested by the

attorneys in this case involved work on both claims simultaneously. Accordingly, the Court

uniformly applies a calculated reduction of attorney fees of 25%. This pegs the Plaintiff’s

recovery directly to the degree of success she obtained at trial, as required by Hensley, while also

accounting for the attorneys’ overlapping work on the Plaintiff’s claims.

       The Court has not arrived at this decision by way of blind application. The Court simply

must account for the fact that the jury found against the Plaintiff on one of her two counts. In

spite of the common facts and actors involved, the Plaintiff also pursued two distinct legal

theories and the results at trial entitle the Defendant to a reduction in the Plaintiff’s awarded fees.

The Plaintiff requests a total reimbursement of $108,375.00. The Court finds that complete

reimbursement would be excessive under the circumstances. The Plaintiff is entitled to a

reduced attorney fees of $81,281.25. This is 25% of the requested attorney fees. Thus, the

Plaintiff’s Petition (D. 78) is GRANTED in part and DENIED in part.



                                                  4
                                                 II.

       The Plaintiff also submitted a Motion for Bill of Costs (D. 79), to which the Defendant

objects (D. 82 at pp. 5-6). The Plaintiff argues she is entitled to $1,536.11 in costs and expenses.

Id.; (D. 78 at pp. 13-14). She submitted corroborating documentation, detailing the expenses.

(D. 78-3 at pp. 4-24); (D. 79-1). The Bill of Costs itemizes the total costs she seeks from the

Defendant: $604.71 for transcripts, $375.70 for copies, and $555.70 for interpretation services.

(D. 79). The Defendant claims that some of these costs are not recoverable. (D. 82 pp. 5-6).

       Again, the presumption is in favor of the prevailing party recovering costs and the losing

party bears the burden of affirmatively demonstrating that a cost is inappropriate. Beamon, 411

F. 3d at 864. Courts are required to determine: “(1) whether the cost imposed on the losing party

is [statutorily] recoverable and (2) if so, whether the amount assessed for that item was

reasonable[]” before awarding costs. Hillmann, 2017 WL 3521098, *2 (N.D. Ill.) (citing

Majeske, 218 F. 3d at 824). And “district courts enjoy wide discretion” in making their

determination. Id. (citing Northbrook, 924 F. 2d at 642).

       First, the Defendant argues the Plaintiff is not entitled to recover her attorneys’ expenses

for travel, lodging, and meals, totaling $537.83, because they are not recoverable as costs under

28 U.S.C. § 1920. (D. 82 at pg. 5). The Plaintiff claims that a prevailing plaintiff in a civil rights

case is entitled to recover travel expenses incurred as costs. (D. 78 at pp. 13-14). The cases she

cites all address allowable attorney fees under 42 U.S.C. § 1988, not costs under 28 U.S.C. §

1920. More importantly, the Plaintiff does not seek reimbursement for her attorneys’ travel

expenses in her Motion for Bill of Costs, under § 1920, but rather as attorney fees under § 1988.

(D. 78); (D. 79). Therefore, she is entitled to the $537.83 to which the Defendant objects.




                                                  5
        Next, the Defendant claims the Court should deny the Plaintiff’s attempt to recover costs

associated with a deposition transcript. (D. 82 at pp. 5-6). Specifically, they claim: (1) an

invoice for $258.00 (D. 78-3 at pg. 7) should be rejected because it fails to identify the basis for

the charge; and (2) they should not be responsible for paying an $89.06 expedited processing

charge (D. 78-3 at pg. 9) because there was no justification for delaying her request for the

transcript, which prompted the additional charge. (D. 82 at pp. 6-7). According to the first

invoice for the deposition at issue, the $258.00 charge is a minimum transcript fee, required of

patrons before a transcript is even ordered. (D. 78-3 at pg. 7). Such costs are taxable, pursuant

to 28 U.S.C. § 1920(2), and the Court finds this charge reasonable. Another invoice related to

the same deposition transcript, where Plaintiff’s counsel actually ordered a certified copy of the

transcript over one month later, includes an $89.06 “6-Day Expedited Charge[.]” Id. at pg. 9.

The Defendant should not be required to pay for this cost because the Plaintiff delayed her

request for the transcript and subsequently sought expedited processing. Absent an affirmative

showing by the Plaintiff that it was excusable for her to order the transcript in this manner, she is

not entitled to recover the cost. Thus, the Plaintiff is entitled to the 258.00 cost for the transcript,

but not the $89.06 expedited processing cost.

        Lastly, the Defendant asserts that postage costs are not identified in § 1920, and therefore

the Plaintiff’s attempt to recover costs for shipping (D. 78-3 at pg. 10) and stamps (Id. at pg. 5)—

for a total of $17.87—should be denied. (D. 82 at pg. 6). As noted above, the Plaintiff seeks

costs for transcripts, copies, and interpretation services in her Bill of Costs. (D. 79). Thus, the

Defendant’s § 1920 argument is a non-starter because the Plaintiff seeks reimbursement for

copies as part of her attorney fees, pursuant to 42 U.S.C. § 1988. These are reasonable costs.

The Plaintiff is entitled to the $17.87 she seeks. Accordingly, the Plaintiff is entitled to reduced



                                                   6
costs for a total of $1,447.05. This number subtracts the $89.06 expedited charge from her initial

requested costs. The Plaintiff’s Motion (D. 79) is GRANTED in part and DENIED in part.

                                          CONCLUSION

       For the foregoing reasons, the Plaintiff’s Petition (D. 78) and Motion (D. 79) are

GRANTED in part and DENIED in part. The Plaintiff is entitled to $81,281.25 in attorney fees

and $1,447.05 in costs.

                                                                                   It is so ordered.

                                     Entered on March 25, 2019


                                             _s/_Michael M. Mihm
                                             Michael M. Mihm
                                             Senior United States District Judge




                                                7
